PER CURIAM.
This action to quiet title to 80 acres of land was commenced by John Caruthers against numerous defendants. Joe Allen, styled intervener, to whom Caruthers had *411conveyed the land, proceeded alo'ng with Carathers.
By various eliminations of parties defendant, the cause came to the situation of involving the claim of Joe Allen on the one hand, and on the other hand the claim of but one defendant, Lula May Roberson. She claimed to own the oil, gas and mineral rights in and under the land, basing her ownership on a mineral conveyance of record before Joe Allen purchased the land, while Joe Allen claimed to own both land and minerals in fee.
The trial court upon evidence presented by all parties found and held in favor of the said defendant Roberson on her stated claim, there being various contentions for and against the effectiveness of the mineral deed to Roberson which we deem it not necessary to set out and discuss in full.
John Carathers and Lula May Roberson both testified in the case by comprehensive depositions, but both have died and they are now represented by the administrator of his estate, and by the executor of her estate. Joe Allen and other witnesses also testified.
The contentions of the parties have been presented here by substantial briefs, and we have heard the parties in oral argument and have examined the complete record. The findings and conclusion of the trial court do not appear to ' be against the weight of the evidence. We find no reversible error in the record. The assignments of error on which Allen seeks reversal, with rendition of judgment in his favor against Roberson, are not convincing.
The court does not deem it necessary to make any further detailed statement of the questions of law and facts involved, and deems the foregoing to be sufficient for an opinion disposing of this appeal. See Gulf, C. & S. Ry. Co. v. Kellum, Okl., 261 P.2d 610; S.L.1953 Chap. 15, § 1, 12 O.S.Anno. § 976, and In re Initiative Petition No. 253, Okl., 268 P.2d 844.
The judgment appealed from is affirmed.
JOHNSON, C. J., and WELCH, CORN, BLACKBIRD and HUNT, JJ., concur.
WILLIAMS, V. C. J., and DAVISON, HALLEY and JACKSON, JJ., dissent.